PER CURIAM.
This case came on to be heard upon the briefs and record and arguments of counsel. And it appearing that the appellant wilfully, unlawfully and corruptly endeavored to influence a bailiff of the United States District Court for the Middle District of Tennessee and a petit juror of such court in the discharge of their respective official duties in consolidated criminal cases then pending in such court;
And it appearing also that the misbehavior of appellant occurred in an anteroom of the county jail of Maury County, Tennessee, located two or three blocks from the United States Court House, and was not in the presence of the court nor so near thereto as to disrupt quiet and order or to actually interrupt the court in the conduct of its business (Nye v. United States, 313 U.S. 33, 52, 61 S.Ct. 810, 85 L.Ed. 1172):
The judgment is reversed and the case is remanded for further proceedings in accordance with this order.